NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO SORIA-CASTILLEJO,                        No.   20-71089

                Petitioner,                      Agency No. A200-284-145

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Armando Soria-Castillejo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We review de novo claims of due process violations in immigration

proceedings. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008).

We deny the petition for review.

      As to asylum and withholding of removal, the IJ determined that Soria-

Castillejo failed to establish that the harm he experienced or fears was or would be

on account of any protected ground, and the BIA adopted and affirmed that

determination, citing Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994).

See Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010) (where the BIA adopts

and affirms the IJ’s decision, citing Matter of Burbano, the court “look[s] through

the BIA’s decision and treat[s] the IJ’s decision as the final agency decision” for

purposes of the appeal). Substantial evidence supports the IJ’s determination. See

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (“[S]ince the statute makes motive

critical, [an applicant] must provide some evidence of it, direct or circumstantial.”);

see also Garcia-Milian v. Holder, 755 F.3d 1026, 1032-33 (9th Cir. 2014) (record

did not compel the conclusion that the petitioner was persecuted on account of a

protected ground). Thus, Soria-Castillejo’s asylum and withholding of removal

claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because


                                          2                                    20-71089
Soria-Castillejo failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also 8 C.F.R.

§ 208.16(c)(3) (setting out evidence that may be relevant to the possibility of future

torture). We reject as unsupported by the record Soria-Castillejo’s contentions that

the agency applied an incorrect standard or otherwise erred in its CAT analysis.

      The BIA did not err in concluding the IJ did not violate Soria-Castillejo’s

right to due process. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014) (“To prevail on a due-process claim, a petitioner must demonstrate both a

violation of rights and prejudice.”).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                    20-71089